Per Curiam.
The defendant appeals from a non-jury conviction of the offense of larceny in a building.* The people move to affirm. GCR 1963, 817.5(3).
Defendant’s first claim is that the people failed to make a specific showing of intent. There was sufficient evidence in this case upon which an inference of intent could be based. People v. Dugger (1968), 14 Mich App 270; People v. Gollman (1966), 3 Mich App 463; People v. Clark (1967), 6 Mich App 526.
Defendant also claims that admission of the two men’s suits alleged to have been stolen was improper for the reason that the suits were identified at trial by their serial number and there was no evidence that anyone had written down the serial number at the time of defendant’s arrest. Admis*472sion of the suits into evidence was only for the purpose of showing what had been stolen and their identification by serial number was not necessary for conviction. There was eyewitness testimony of an unbroken chain of events consisting of defendant’s entry into the store, his putting the suits into a shopping bag, his attempt to leave the store without paying for them, his detention until the arrival of police officers, and his arrest. There was ample evidence on which to find defendant guilty beyond a reasonable doubt.
Defendant further claims that he was deprived of a fair trial because of certain remarks made by the trial judge. A review of the entire transcript shows that on three occasions during the trial the trial judge was somewhat abrupt and impatient with the defendant. The record shows that this abruptness and impatience was precipitated by defendant’s refusal to accept the aid of counsel who had already been appointed by the court. However, the judge’s remarks can, in no manner, be deemed to be prejudicial. On the contrary, it appears that they were the result of the trial judge’s concern over the defendant’s possible self-prejudice by waiver of counsel. Defendant makes no showing as to how he was prejudiced by those remarks.
Motion to affirm is granted.

MCLA § 750.360 (Stat Ann 1954 Rev § 28.592).